Citation Nr: 1811071	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-19 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for PTSD.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

3. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to August 1968 with a period of service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

In his February 2014 substantive appeal, the Veteran requested a travel board hearing.  That hearing was scheduled on March 23, 2017.  The Veteran did not attend that hearing, explaining that he could not attend for financial and health reasons.  On March 24, 2017, he requested his hearing be rescheduled, but on March 29, 2017, he requested that the Board adjudicate his claims with the evidence of record.  Accordingly, the Board will proceed with the adjudication of the claim. 

As the record shows other psychiatric diagnoses in addition to PTSD, the claim of service connection for a psychiatric disorder has been recharacterized to encompass any psychiatric disorder shown however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2012).  

The issues of service connection for an acquired psychiatric disorder and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An unappealed August 2009 rating decision denied service connection for PTSD; evidence received since that decision was not of record at that time; relates to an unestablished fact necessary to substantiate the underlying claim; and raises a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

New and material evidence has been received; the claim for service connection for PTSD is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although rating decisions that are not appealed within one year become final, they may be reopened and reviewed if new and material evidence is received.  See 38 U.S.C. §§ 7105, 5108; 38 C.F.R. § 20.200 (2017).  Regardless of the RO's findings, the Board must adjudicate de novo whether new and material evidence has been submitted because the matter goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Evidence is "new" when it was not previously submitted and it is "material" when-by itself or with previous evidence of record-it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The phrase "raises a reasonable possibility of substantiating the claim" is a low threshold, to be viewed as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  During this analysis, the evidence must be presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In an August 2009 rating decision, the RO denied the Veteran's claim for service connection because VA was unable to verify any in-service stressors related to his current diagnosis.  The Veteran did not appeal the August 2009 decision and did not submit new and material evidence within one year of notification of that rating decision.  Therefore, the August 2009 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 3.156.

Since that decision, VA has conceded the Veteran's stressors based on the Veteran's in-country service in Vietnam.  Additionally, in a VA examination dated July 2011, the Veteran described the history of his psychiatric symptoms.  New and material evidence having been received, the claim for service connection for PTSD is reopened. 


ORDER

New and material evidence has been received that is sufficient to reopen the claim for service connection for PTSD; the claim is reopened. 


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.   Specifically, new medical opinions are required regarding the claims for an acquired psychiatric condition and sleep apnea. 

The 2011 VA examination did not consider an accurate factual background for the Veteran's psychiatric condition.  In that examination, the Veteran reported that his PTSD symptoms had worsened in 1998 after he "cut back in the National Guard."  The examiner stated that she would have to resort to "mere speculation to opine as to whether or not the Veteran's" diagnosed depressive disorder is related to his conceded stressor" in service.  The examiner explained that the Veteran reported symptoms associated with depression as having begun decades ago "to a couple years ago," indicating a possible discrepancy in the Veteran's reported symptoms.  Based on this discrepancy, the examiner did not provide an opinion.

A review of VA treatment records from April 2006 shows that the Veteran reported he experienced PTSD symptoms, including flashbacks and nightmares, for ten years after he left service. He stated that over time his symptoms subsided as "he kept busy with work," but that "a few years ago" his symptoms began to worsen again, which prompted him to seek private psychological treatment. 

As the examiner inaccurately viewed the Veteran's reported symptoms as a discrepancy rather than a consecutive history, a new examination is required.  VA examiners must account for a true history of the Veteran's disability to provide a quality opinion.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based; thus, the Board may reject a medical opinion based on an inaccurate factual predicate).  Further, once VA undertakes to provide an examination, it is obligated to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran has a history of describing events in Vietnam concurrently with his psychiatric symptoms.  In VA psychiatric notes from December 2002, the Veteran stated that he often thought about "his friends who died" in Vietnam.  He reported that he was "shot at by a sniper when he was in intelligence analysis."  In April 2006 treatment notes, the psychologist stated that the Veteran had PTSD "due to his Vietnam military experiences."  In March 2007, VA treatment notes show that the Veteran was "being treated for PTSD due to his military experiences in Vietnam."  The Veteran's history for his psychiatric condition as shown by records must be considered by the examiner when addressing the question of whether or not events in service caused or relate to the Veteran's acquired psychiatric disorder. 

Regarding the Veteran's diagnosed sleep apnea, the VA examination of record is inadequate.  In an examination dated July 2011, the examiner found that the Veteran's sleep apnea was not due to or aggravated by the Veteran's PTSD because she found "no objective data to support the Veteran's claim," stating that PTSD does not cause the same "pathophysiology" as sleep apnea.  The examiner provided explicit detail regarding the cause of sleep apnea generally, noting anatomical factors to the disability.  But she did not provide an opinion regarding whether or not the Veteran's acquired psychiatric disorder aggravated his sleep apnea.  

An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, another medical opinion is required to adequately address whether or not the Veteran's acquired psychiatric disorder aggravates his diagnosed sleep apnea. 

Finally, the Veteran has sought treatment for his acquired psychiatric disorder at VA facilities.  The AOJ should ensure that VA treatment records are updated to the present time. 

Accordingly, the case is REMANDED for the following action:

1. Please obtain for the claims file copies of the complete clinical records of all VA and non-VA treatment the Veteran has received for his acquired psychiatric disorder since service, including VA treatment records since 2015 (i.e., update the records of his VA treatment to the present time).

2. Thereafter, the AOJ should arrange an appropriate acquired psychiatric examination.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on this review of the record and the examination of the Veteran, the examiner should provide opinions that respond to the following:  

Is it at least as likely as not (a 50% or better probability) that any acquired psychiatric disorder diagnosed since the appeal was filed in February 2011, to specifically include PTSD, anxiety, and depression, is related to service?  The examiner should take as fact that the Veteran's PTSD stressors have been conceded by VA due to his in-country Vietnam service and consider that the Veteran has reported a history of psychiatric symptoms, including nightmares and flashbacks, since his separation from service.  Additionally, the examiner should consider VA treatment notes that state his PTSD symptoms are related to his Vietnam experiences. 

3. After the development in #1 and 2 is complete, please schedule the Veteran for a VA sleep apnea examination.  The Veteran's claims folder must be made available to the examiner.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

a) Is it at least as likely as not (a 50% or better probability) that sleep apnea is related to military service? The examiner should specifically consider and address any indications of difficulty sleeping shown in service treatment records.

Therefore, while reviewing the claims file, the examiner should consider whether any clinical indicators of sleep apnea were present IN THE PAST, for example, during service or any time after service but before a formal sleep diagnosis.  The examiner should identify any such clinical indicators and explain whether they might support a retrospective sleep apnea diagnosis.

b) Is it at least as likely as not (a 50% or better probability) that sleep apnea was aggravated by a service-connected psychiatric disability? 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claims.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


